Case 3:18-cv-11026-MAS-DEA Document 296 Filed 09/17/20 Page 1 of 3 PageID: 3655




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 AMGEN INC.,                                          Civil Action No. 18-11026 (MAS) (DEA)
                                                                   (consolidated)
                         Plaintiff,
            v.
                                                                (Filed Electronically)
 SANDOZ INC., et al.,

                         Defendants.


                         [PROPOSED] PRETRIAL SCHEDULING ORDER

        THIS MATTER having been opened by the Court ordering the parties to submit a

 Pretrial Scheduling Order by September 4, 2020 (ECF No. 276) and the parties’ September 4,

 2020 letter (ECF No. 288); all parties having received notice and an opportunity to be heard on

 their respective proposed dates; the Court having considered the relevant facts, case status, and

 the arguments submitted by counsel; and good cause appearing therefore,

                        17th
        IT IS on this _________ day of September, 2020,

        ORDERED THAT the schedule for the remainder of the above-captioned matter be and

 hereby is as follows:
Case 3:18-cv-11026-MAS-DEA Document 296 Filed 09/17/20 Page 2 of 3 PageID: 3656




                 Event                       Plaintiff’s Proposed Dates

                                            Defendants’ Proposed Dates




 Opening Expert Reports for issues              November 24, 2020
 on which a party bears the burden of
 proof. Opening Expert Reports will
 also include Plaintiff’s expert
 opinions concerning objective
 indicia of nonobviousness




 Rebuttal Expert Reports, including              January 29, 2021
 Defendants’ expert opinions
 concerning objective indicia of
 nonobviousness

 Close of Expert Discovery                        March 12, 2021

 Parties to advise the Court if there             March 16, 2021
 are any issues for summary
 judgment and provide a briefing
 schedule

 Opening Motions In Limine and          10 days before Pre-Trial Conference
 Daubert Motions



                                        2
                                                                    2850918.1 003597-102077
Case 3:18-cv-11026-MAS-DEA Document 296 Filed 09/17/20 Page 3 of 3 PageID: 3657




 Pre-Trial Order                                    7 days before Pre-Trial Conference

 Replies for Motions In Limine and                  3 days before Pre-Trial Conference
 Daubert Motions

 Pre-Trial Conference                                  At the Court’s convenience
                                                        (around May 14, 2021)

 Pre-Trial Brief                                              June 1, 2021

 Trial                                                        June 14, 2021



 Furthermore, the Court shall conduce telephone status conferences on the following dates:

         We hereby agree to the foregoing schedule:

                  19 2020 at 2:30
         October ____,       ______;            8 2021 at 10:30
                                  pm February ____,             am and April ____,
                                                          ______;             12 2021 at

10:00 am
 ______.



 SO ORDERED:

       17th day of __________________,
 This ______          September        2020


  s/ Douglas E. Arpert
 _______________________________________
 THE HONORABLE DOUGLAS E. ARPERT
 United States Magistrate Judge




                                                3
                                                                              2850918.1 003597-102077
